 CARPENTERS' COUNCIL OF MILWAUKEECarpenters'District Council of MilwaukeeCounty &Vicinityof the United Brotherhood of Carpenters &Joiners of America,AFL-CIOand Farmers andMerchants Bank of MenomoneeFalls. Case 30-CC-171April 21, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDKENNEDYUpon a charge' duly filed by Farmers and Mer-chants Bank of Menomonee Falls (herein calledFarmers Bank or Bank) against Carpenters' DistrictCouncil of Milwaukee County & Vicinity of theUnited Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO (herein called the Union or Re-spondent), the General Counsel of the National La-bor Relations Board, by its Regional Director forRegion 30, on November 12, 1971, issued and servedon the parties a complaint alleging violations of theNational Labor Relations Act, as amended. In sub-stance, the complaint alleges that Respondent viola-ted Section 8(b)(4)(i) and (ii)(B) of the Act bythreatening to picket, and by picketing, the construc-tion site of Farmers Bank, the general contractor(with whom Respondent admittedly had no dispute),with an object of forcing Farmers Bank to cease doingbusiness with John Achenreiner (herein called Achen-reiner), the carpentry subcontractor, with whom Re-spondent had a dispute. The Respondent's answeradmits certain factual allegations of the complaint butdenies the commission of unfair labor practices and,affirmatively, asserts that Farmers Bank is not a "neu-tral" in Respondent's dispute with Achenreiner.Thereafter, on November 29, 1971, the parties en-tered into a StipulationTo Transfer Proceedings to theBoard wherein they agreed that certain documentsshall constitute the entire record herein,2 expresslywaived all intermediate proceedings before a TrialExaminer, and submitted this case directly to theBoard for its decision and order, reserving to them-selves only the right to file briefs. By order datedDecember 8, 1971, the Board approved the stipula-tion, transferred the proceeding to itself, and set adate for the filing of briefs. Thereafter, briefs werefiled by the Respondent and the General Counsel.Pursuant to the provisions of Section 3(b) of the'The charge was filed, and served on Respondent,on October26, 1971.2 Thestipulated record consists of the charge,complaint,and answer in theinstant unfair labor practice proceeding,as well as the pleadings,transcript,exhibits, and decision denying an injunction under Section 10(l) of the Actbefore the United States DistrictCourt forthe Eastern District of Wisconsin,in Civil No. 71-C-579.487National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record hereinas stipulated by the parties, as well as the briefs filedby Respondent and General Counsel, and makes thefollowing findings and conclusions:FactsITHE BUSINESS OF THE EMPLOYERSFarmers Bank, a Wisconsin corporation and mem-ber of the Federal Deposit Insurance Corporation, isengaged in the commercial and general banking busi-ness in the cities of Menomonee, Lannon, and Sussex,Wisconsin. Its total resources are in excess of $44million.During the past fiscal year ending June 30,1971, its total loans aggregated approximately $6 mil-lion, of which $2,750,000 was loaned to industrial en-terprises inWisconsin. During the same period, itsloans to borrowers outside of Wisconsin totaled ap-proximately $750,000, while deposits received fromoutside the State of Wisconsin were in excess of $1million.During the same period the annual volume ofchecks sent by Farmers Bank to banks located outsidethe State of Wisconsin for collection was approxi-mately $80 million. The parties stipulated, and wefind, that Farmers Bank is, and at all times materialhas been, an employer within the meaning of Section2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.At all times material herein, John Achenreiner andC. A. Mohrhusen have been engaged throughout thegreater Milwaukee, Wisconsin, area as contractors inthe building and construction industry, specializing incarpentry and heating and air conditioning work, re-spectively.Mosler Safe Company (herein called Mos-ler)atalltimesmaterial has been engaged atHamilton, Ohio, in the manufacture, sale, delivery,and installation of security alarm equipment andbank vault equipment. The parties stipulated, and wefind, that John Achenreiner, C. A. Mohrhusen, andMosler Safe are, and at all times material have been,engaged in commerce or in industries affecting com-merce within the meaning of Section 2(6) and (7) ofthe Act?3In addition, the parties also stipulated, and we find,that the followingcontractors,who had contracts to perform constructionworkfor the Bank,are, and at all matenal times have been, employers engaged in the buildingand constructionindustry inthe greater Milwaukee,Wisconsin, area:Verco,Inc.;Wilmer Marx, Inc.; Caesar Plumbing&Heating; Becker Electric,AmericanAsphalt,Marvin Berg, J & M Reinforcing;and Mid States Con-crete Products, Inc Theparties stipulated,and we find,that each of theforegoing concerns are,and at all material times have been, engaged incommerce or in industries affecting commerce within the meaning of Section2(6) and(7) of the Act.196 NLRB No. 60 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDIITHE LABORORGANIZATION INVOLVEDThe parties stipulated,and we find,that the Re-spondent is, and at all material times has been,a labororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe broad question presented is whether the factsherein establish thatRespondent's picketing ofAchenreiner, the carpentry subcontractor, at a com-mon construction situs had an object of forcing orrequiring Farmers Bank, the general contractor, tocease doing business with Achenreiner.B. The Stipulated FactsAt all times material herein, Farmers Bank hasbeen engaged as its own general contractor for theconstruction of a new bank building adjacent to itsexisting building in Sussex, Wisconsin. The total costof construction for the project is estimated at approxi-mately $200,000. As general contractor, FarmersBank subcontracted various aspects of the construc-tion work to contractors and suppliers, including JohnAchenreiner for the carpentry work, C. A. Mohrhusenfor heating and air conditioning, and Mosler SafeCompany for the delivery and installation of bankequipment .4 Actual construction work began in April1971.5On learning that Achenreiner, a nonunion contrac-tor, was to perform the carpentry work, Respondent'sbusiness agents, Joseph Hashek and Gilbert Santen,inMay telephoned Bank President Robert T. Goodeand requested a meeting to discuss the matter. Ameeting was held at the Bank's office on June 3 whichwas attended by Santen, Hashek, Robert Goode, andhis brother John Goode, a Bank director. Santen testi-fied that "we explained to him [Goode] that Mr.Achenreiner was not a union contractor and that wewished that he were or wished that they [FarmersBank] had a union contractor on the job." When Rob-ert Goode asked what would happen if the Bank wentahead with Achenreiner, Santen replied that "perhapswe would have to advertise [meaning to picket] on thejob."6On further inquiry by Goode, Hashek ex-plained that this meant stationing a man at the con-4 Other contractors who had contracts with the Bank are namedat In. 3,supra3Unless otherwise indicated,alldatesare in 19716 Santon testified that because the word"picketing"has a negative conno-tation the Union generally uses the term"advertising"tomean the samethingstruction site with a sign stating that "the job washaving a contractor on there who paid substandardwages." Santen's testimony was fully corroborated byRobert Goode who, in addition, testified that Santen,in reply to Goode's question, said that "advertising"might be avoided if the Bank engaged a union carpen-ter or if Achenreiner signed a union contract. Themeeting ended with Goode telling the union repre-sentatives that he would discuss the matter at theBank's next board of directors meeting and wouldthen advise the Union of the directors' decision. Fol-lowing the board of directors meeting on June 10,Goode notified the Union of the Bank's decision toretainMr. Achenreiner.Achenreiner, with one full-time employee, com-menced working at the Bank project on or about July19.A few days later, Santen came to the jobsite andasked Achenreiner if he intended to join the Union.Achenreiner said no, that he could not successfullycompete as a union contractor. On the following day,Santen discussed the situation with Hashek and Un-ion Business Manager Michael Balen, and it was de-cided "that we would advertise the job." The Unionthereupon hired a picket and prepared a picket sign,reading "Employees of John Achenreiner are beingpaid substandard wages and benefits. MilwaukeeCarpenters' District Council (AFL-CIO)."Picketing with the foregoing sign began on July 26and was still in progress on November 29, when theparties executed the stipulation herein. The picketingwas conducted at the only entrance to the jobsite from7:30 to 3:30 every workday, including some Sat-urdays. Santen testified that the decision as to wheth-er to picket on Saturdays depended on whether theother trades would be performing work on Saturday.Thus, he scheduled Saturday picketing when he heardrumors that sheetmetal workers planned to work onSaturday, explaining that "the primary reason [forSaturday picketing] was because the sheetmetal menhad been in there and had done some work and wefelt they may come back in to do some more."Despite the picketing, which resulted in employeesof other subcontractors 7 refusing to perform work atthe site,Achenreiner and his employee workedsteadily from July 19 until the end of August. There-after, they worked intermittently until October 9when they stopped altogether and removedAchenreiner's tools and equipment from the site. Atthat time Achenreiner had completed about 50 per-cent of his contract work. Achenreiner explained thathe curtailed his activities at the Bank after August 30and stopped them altogether on October 9 in order tofulfill other job commitments and to permit employ-ees of other contractors, who had refused to work7The recordis not clear as to which employees refused to work becauseof the picketing. CARPENTERS' COUNCIL OF MILWAUKEEalongsidehim, to perform their work: Both Achenrein-er and Goodealso testifiedthat theBanknever request-ed Achenreiner to absenthimself from the site.Although Achenreiner and his employee have notbeen at theBank site sinceOctober 9, a fact of whichSanten admittedly was aware,' the picketing contin-ued. On October 13, after employees of Mosler Safehad again refused to cross the picket line to deliverand install certain bank equipment, Robert GoodetelephonedSanten,advising him that Achenreinerwas nolonger on the job and requesting that the pick-et be removed if only for the time it took Mosler'semployees to deliver and install the bank equipment.Santen replied that he would discuss the request withthe Union's attorney. When nothing was heard fromthe Union, the Bank's attorney, on October 20, senta telegramto the Union requesting that the picket beremoved since "neither John Achenreiner nor any ofhis employees have been engaged in any business atthe site of construction ... since October 1, 1971, and... will not be engaging in any business at that sitefor an indefinite time in the future." By letter of reply,the Union denied theBank's request and disputed itsassertionregarding Achenreiner's indefinite absencefrom the site,stating that"Mr. Achenreiner and hisemployees have been on the site for several monthsand that they have work to perform prior to the com-pletion of the project." On October 29, the Bank°sattorney sent another telegram to Respondent againasking removal of the picket and reaffirming the factof Achenreiner's indefiniteabsence from the site and,further,promisingto notify the Union "promptly ofthe date, if any, upon which Mr. Achenreiner is calledupon to engage in business at the site." There were nofurther communications between the parties and thepicketing continued.When asked why the picketingwas continued despite union knowledge that Achen-reiner wasnot performing any work at the site, Santenreplied that "Our primary purpose or initial purpose,which was to have the carpenter work be done by aunion contractor, and generally when we have an ad-vertiser on the job we have union people, who recog-nize that it is to their advantage not to work withnon-union people." The parties stipulated that, be-cause of the continued picketing, employees of C. A.Mohrhusen and MoslerSafehave refused, since Octo-ber 15 and October 18, respectively, to perform anywork at the construction site.C. Contentions of the PartiesThe General Counsel contends that Respondent8 Santen testified that except for I week,he visited theiobsite at least oncea week and talked to the picket.In addition,he acknowledged that the pickettelephoned him periodically to tell him what was happening at the siteWhenasked if he knew that Achenreiner had not been present at thejobsite since489violated Section 8(b)(4)(ii)(B) of the Act by threaten-ing the Bank that it would picket "the job" unless theBank replaced Achenreiner with a union contractor.The General Counsel further contends that thisthreat, together with Santen's testimony about Sat-urday picketing and the continued picketing after heknew that Achenreiner was indefinitely absent fromthe jobsite, clearly demonstrates that an object ofRespondent's picketing from the outset was to en-mesh neutral employers and their employees in theUnion's dispute with Achenreiner in order to pressureFarmers Bank to cease doing business with Achen-reiner, in violation of Section 8(b)(4)(i) and (ii)(B) ofthe Act.The Respondent, on the other hand, contends, first,that Achenreiner is an employee of Farmers Bank andthat the Bank therefore is not a "neutral" employer inthe Union's dispute with Achenreiner; and, second,that in any event the Union's picketing at all timesconformed to the requirements ofMoore Dry Dock 9and, therefore, constituted lawful primary action. Re-spondent also denies that Santen's June 3 statementtoGoode amounted to a threat against the Bank.Discussion and Conclusions1. In support of its first contention, above, Respon-dent relies on the stipulated facts that, unlike theBank's other subcontractors, Achenreiner was award-ed the carpentry work outright, without competitivebidding; does not have a written contract with theBank spelling out the precise terms and work specifi-cations; receives instructions and specifications re-garding the Bank's interior decor from the wife of theBank's president; and is compensated on a "time andmaterials" basis. These facts, in our view, do not es-tablish either that Achenreiner is an employee of theBank or that the Bank is not a "neutral" to the dis-pute. For in addition to the foregoing facts the stip-ulated record also shows that Achenreiner has beenengaged in business for himself for at least 5 years,1°performing mostly residential construction work. Hisgross annual volume of business is approximately$200,000, and he regularly performs 95 percent of allhis work on a "time and materials" basis. Achenreinerhas never performed any work for the Bank; he se-lects, hires, fires, directs, and pays his own employeesand determines their hours of work and their otherterms and conditions of employment; he withholdsOctober 9, Santen replied, "I wouldn't like to use specific dates, but I knowthat John Achenreiner hasn't been on the job for some time."9 Sailors' Union of the Pacific (Moore Dry Dock Co.),92 NLRB 54710Although the exact number of years that Achenreiner has been in busi-ness is not established in the record,Achenremer's employee testified that hehas been employed by Achenreiner for 5 years 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDsocial security and Federal and other taxes from hisemployees' paychecks; he carries workmen's compen-sation insurancefor his employees and provides hisown liabilityinsurance;he purchases and provides hisown tools, materials, and equipment; he has subcon-tracted work to other employers. Conversely, Achen-reiner isnot on the Bank's payroll and does not sharein itsemployee benefits; the Bank withholds neithersocialsecurity nor other taxes from Achenreiner'scompensation; it does not tell Achenreiner when towork, how to work, whom to hire, or how much to payhis employees. And, although Mrs. Goode, a profes-sional interior designer, frequently consults with, andmakes suggestionsto,Achenreiner regarding theBank's interior decor, the overall work specificationsand instructions which Achenreiner follows are pro-vided by Verco, the Bank's architecturalengineeringcontractor for the job. In view of these circumstances,the facts relied on by Respondent are immaterial.Basedon the record as a whole we are convinced andfind that Achenreiner is an independent contractorand that Farmers Bank is a neutral employer entitledto protection under Section 8(b)(4) of the Act."2.As to the broader question of the Union's objectin picketing the Bank constructionsite,we find, inagreementwith the General Counsel's contention,that atleastone object of such picketing from theoutset was to enmeshneutralemployers and employ-ees inthe Union's dispute with Achenreiner in orderto force FarmersBank to ceasedoing business withAchenreiner. We base this conclusion on the record asa whole,as summarizedabove, and rely particularlyon the following:Santen's June 3 statement to BankPresident Goode that Respondent would "advertisethe job" (an admitted euphemism for "picket thejob") if theBankengaged Achenreiner as its carpen-try contractor; the fact that Saturday picketing wasordered by Santen whenever it appeared to him thatany employeeswerescheduled to work on Saturday,including Santen's admissionthat such picketing wasintendedto keepsheetmetalworkers 12 from workingon Saturdays; the continued picketing of the job byRespondent with full knowledge that Achenreinerwas not performing any work at the site and would beindefinitely absent from thesite;and Santen's testi-mony that the "primary purpose or initial purpose" ofthe picketing was to get the Bank to hire a unioncarpenter.RespondentdeniesthatSanten's June 3 statementto Goode amounted to an unlawful threat to picketthe Bank and contends that in any event its picketingof Achenreiner at the common situs at all times con-" Marble Polishers Local UnionNo. 16, AFL-CIO (Kendall ConstructionCompany),191 NLRB No 29(statusof ClydeBatchelor)12The identity of the sheetmetal contractor is not establishedformed to the requirements ofMoore Dry Dock13 and,hence, constituted lawful primary action.We agreethat Santen's June 3 statement might well have beendeemed ambiguous when made since it did not clearlythreaten to picket the entire Bank job and could justas readily have been construed as a threat to picketAchenreiner alone. However, we find that Santen'seuphemistic statement that the Union might have to"advertise the job" if the Bank hired Achenreinertookmeaning from, and gave meaning to,Respondent's subsequent conduct, all of which estab-lished that an object of the Union's picketing from thebeginning was to interfere with the normal operationsof neutral employers and their employees on the jobin order to force the Bank to terminate its relationshipwith Achenreiner. Accordingly, we find that Santen'sstatement, threatening the unlawful conduct whichensued, itself constituted an unlawful threat withinthe meaning of Section 8(b)(4)(ii)(B) of the Act.Respondent's contention that the picketing at alltimes conformed with the requirements ofMoore DryDock, supra,despite Achenreiner's total absence fromthe jobsite since October 9, is also without merit. Con-tinued picketing at a common construction site for anextended period of time when the union knows thatthe primary employer is absent from the site for rea-sons unconnected with the picketing violates two oftheMoore Dry Dockcriteria;14 namely, that commonsitus picketing, to be lawful, must be limited to timeswhen the situs of the dispute is located on the second-ary employer's premises and when the primary em-ployer is engaged in its normal operations at thesite.15 In the circumstances here, we cannot agree withRespondent's argument that Achenreiner continuedto be engaged in its normal business at the situs afterOctober 9 merely because his work remained unfin-ished; some materials (cedar shake shingles) pur-chased by Achenreiner for later installation remainedon the site; and he continued to consult with Mrs.Goode at her home regarding the Bank's interior de-cor.16These facts are insufficient, in and of them-selves, to justify what would otherwise clearly beunlawful picketing."Accordingly, and in veiw of the entire record here-13Sailors'Unionofthe Pacific (Moore DryDockCompany),92 NLRB 547549.14IbidTheother criteria are. the picketing must be limited to placesreasonably close to the location of the situs, and it must clearly disclose thatthe dispute is with theprimary employer15WilliamsportBuilding andConstruction Trades Council, AFL-CIO, et at(Sardec, Inc),192 NLRB No 3, andcases cited therein16 In supportof its contention and argument,Respondentrelies on certaincaseswhich foundno violation in a union's continued picketing at a commonsitus despite the absenceof the primary employer's employees These cases,however, are inapposite in the light of the facts here.17Sardec, Inc,supra;Linoleum,Carpet and Soft Tile Layers Union No 1236(Cascade EmployersAssociation,Inc.),180 NLRB 241, 243-244;PlumbersLocalUnionNo 519, etc. (H L Robertson &Associates,Inc ),171 NLRB 251,enfd.416 F.2d 1120 (C.A D.C.),PaintersDistrict Council No 38 (EdgewoodContracting Company),153 NLRB 797. CARPENTERS' COUNCIL OF MILWAUKEE491in,we find and conclude that an object ofRespondent's picketing at the Bank construction sitewas to enmesh neutral employers in its dispute withAchenreiner and thereby to pressure Farmers Bank tocease doing business with Achenreiner in violation ofSection 8(b)(4)(ii)(B) of the Act. We further find thatRespondent's picketing unlawfully induced and en-couraged employees of neutral employers, includingC. A. Mohrhusen and Mosier Safe Company, to en-gage in a strike or refusal to perform services in thecourse of their employment in violation of Section8(b)(4)(i)(B) of the Act.persons engaged in commerce or in industries affect-ing commerce by means of picketing and other con-duct found above, all with an object of forcingFarmers Bank to cease doing business with Achen-reiner, Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(b)(4)(ii)(B) ofthe Act.5.The foregoing unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERIV. EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-tions of Farmers Bank, Mosier Safe, and C. A. Moh-rhusen described in section I, above, have a close,intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged and isengaging in unfair labor practices,we shall order thatit cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact andupon the entire record in the case,we make the fol-lowing:CONCLUSIONS OF LAW1.Respondent is, and has been at all times mate-rial, a labor organization within the meaning of Sec-tions 2(5) and 8(b) of the Act.2.Farmers Bank, C. A. Mohrhusen, and MosierSafe are employers within the meaning of Section 2(2)and engaged in commerce or an industry affectingcommerce within the meaning of Sections 2(6) and (7)and 8(b)(4) of the Act.3. By inducing and encouraging employees of C. A.Mohrhusen and Mosier Safe and other neutral sub-contractors at a construction project to refuse to workor to perform services in the course of their employ-ment with an object of forcing Farmers Bank to ceasedoing business with Achenreiner, an employer, Re-spondent has engaged in unfair labor practices withinthe meaning of Section 8(b)(4)(i) of the Act.4. By threatening, coercing, and restraining Farm-ers Bank, C. A. Mohrhusen, Mosier Safe, and otherPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Car-penters'DistrictCouncil of Milwaukee County &Vicinity of the United Brotherhood of Carpenters &Joiners of America, AFL-CIO, its officers, agents,and representatives, shall:1.Cease and desist from inducing and encouragingany individuals employed by C. A. Mohrhusen, Mos-ier Safe, or by any other person, to refuse to work orrender services in the course of his employment, andfrom threatening, coercing, and restraining FarmersBank, or any other person, where, in either case, anobject thereof is to force or require Farmers Bank orsuch other person or employer to cease doing businesswith John Achenreiner.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post at its offices and meeting halls copies of theattached notice marked "Appendix."18 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 30, after being duly signed byRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices are custom-arily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Furnish said Regional Director signed copies ofthe aforesaid notice for posting by Farmers Bank andJohn Achenreiner, if they are willing, at places wherethey customarily post notices to their employees.(c)Notify said Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.1s In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 492DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our members and all employeesthat:WE WILL NOT induce or encourage any individ-ual employed by C. A. Mohrhusen, Mosler Safe,or by any other person, to refuse to work or ren-der services in the course of his employment, norwillwe threaten, coerce, or restrain FarmersBank,or any other person, where, in either case,an object thereof is to force or require FarmersBankor such other person to cease doing busi-nesswith John Achenreiner.CARPENTERS' DISTRICT COUNCILOF MILWAUKEE COUNTY&DatedByVICINITY OF THEUNITEDBROTHERHOODOF CARPENTERS&JOINERS OFAMERICA, AFL-CIO(LaborOrganization)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Suite 230, Commerce Building, 744North Fourth Street, Milwaukee, Wisconsin 53203,Telephone 414-224-3861.